 652DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers Union Local 283, Sheet MetalWorkers International Association,AFL-CIOandThomasA.DeVol,d/b/aTad'sService.Case20-CP-265bility findings unless a clear preponderance of all the relevant evidenceconvinces us that they were incorrect,we find no basis for disturbing thecredibility findingsmade by the Trial ExaminerStandardDryWallProducts,Inc , 91 NLRB 544, cnfd 188F 2d 362 (C A 3)June 27, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 3, 1968, TrialExaminerDavid F. Doyleissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. The GeneralCounsel filed limited cross-exceptions' and a briefinsupportof the Trial Examiner's Decision.Respondent filed a motion to strike General Coun-sel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions , motionand briefs, and the entire record in the case, andhereby adopts the findings,' conclusions, andrecommendationsof the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as itsOrderthe Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Sheet Metal WorkersUnionLocal283, Sheet Metal Workers Interna-tional Association,AFL-CIO,Stockton,California,itsofficers,agents,and representatives,shall takethe action set forth in the Trial Examiner's Recom-mended Order.'The TrialExaminer inadvertently failed to find,as stipulated by theparties, thatTad'sService performed services valued in excess of$50,000in the pastyearfor the Sears, Roebuck &Companyretail store here in-volved2Under the establishedpolicynot to overrule a Trial Examiner's credi-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceed-ing,with all parties represented by counsel, washeard by the Trial Examiner at Stockton, Califor-nia, on January 18 and 24, 1968, on complaint ofthe General Counsel and answer of the Respondent.Respondent.The complaint, dated November 17, 1967, wasbased on a charge filed by Leland L. Brewer, arepresentative of Sequoia Employers Council onOctober 18, 1967.1 The complaint alleged, in sub-stance, that Sheet Metal Workers Union Local 283,SheetMetalWorkers International Association,AFL-CIO (herein the Union or Respondent) hadviolated Section 8(b)(7)(C) of the Act by picketinga jobsite and the business premises of Thomas A.DeVol, d/b/a Tad's Service (herein called the Com-pany or Employer) with an object of forcing orrequiring employees of the Company to accept orselect theUnion as their collective-bargainingrepresentative or forcing or requiring the Companyto recognize or bargain with the Union, without anelection petition having been filed under Section9(c) of the Act.The Union, in its duly filed answer, denied thecommission of any unfair labor practices and, at thehearing, contended that (1) the picketing hereafterdescribed was not recognitional in nature but waspicketing of a nonunion employer for the purposeof advertising to the public that substandard wagesand working conditions were maintained by the em-ployer; and (2) the persons working for the Com-pany were, in fact, independent subcontractors andwere not employees of the Company and, there-fore, there was no appropriate unit in which theBoard could conduct an election pursuant to Sec-tion 9(c) of the Act; and the Union attacked thecredibility of the General Counsel's principal wit-nesses.At the hearing, counsel for the parties were af-forded full opportunity to be heard, to examine andcross-examinewitnesses, to introduce evidencebearing on the issues, to argue the issues orallyupon the record, and to file briefs and proposedfindings of fact. The General Counsel and counselfor the Union have both filed scholarly briefs whichhave been carefully considered.Upon the entire record in the case, including myobservation of the demeanor and bearing of all wit-nesses,Imake the following:'All dates in this decision are in the year1967 unless specified to beotherwise172 NLRB No. 76 SHEET METALWORKERS UNIONLOCAL 283653FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAt the hearing, counsel for the parties stipulatedto certain facts concerning the business of theCompany. Upon this stipulation, I find that theCompany which is located at Stockton, California,is engaged, and has been engaged for the past year,in performing services for the Sears, Roebuck &Company retail store located at Stockton, Califor-nia (herein Sears), of installing heating and air-con-ditioning equipment and incidental parts which thesaid store sold to its customers. During the pastyear, Sears was engaged at Stockton, California, inthe business of selling such merchandise at retailand at said store had gross retail sales in excess of$500,000. During the same period, goods of valuein excess of $50,000 were shipped to the said storedirectly from places outside the State of California.Upon the undisputed facts, it is found that theCompany is engaged in commerce and in an indus-try affecting commerce within the meaning of theAct.2If.THE LABOR ORGANIZATION INVOLVEDUpon the pleadings and all the evidence in thecase, I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act, andthat Robert Walden, who is the business represent-ative of the Union, was the authorized representa-tive of the Union in his conduct hereafter related.III.THE UNFAIR LABOR PRACTICESUndisputed Facts; the Background of theControversyIt is undisputed that the Company is the soleproprietorship of Thomas A. DeVol and that it hasbeen engaged in the business of sheet metal con-tracting and the installation of heating and air-con-ditioningequipment.The Company's shop islocated in Stockton, California, at 1759 CherokeeRoad, in the rear of the cabinet shop owned by oneProhser. There is a semicircular driveway aroundProhser's shop which is the entrance and exit to theCompany's portion of the premises.It is undisputed that the Company has never hada contract with the Unionduringthe time withwhich we are concerned. However, DeVol formeda corporation named Tadco, in the year 1955,whichengaged in the same lineof business as theCompany and during the year 1962 Tadco had acontract with the Union. It is undisputed thatTadco and the Union complied with all contractrequirementstoward each otheruntilTadco, boththe corporation and the business, were sold byDeVol to an individual named Peter Palm on June3, 1966. Since that date, Tadco has been a separatebusinessentityoperatingunder the manage-mentof Palm and is not connected in any waywith the Company. It is conceded by both partiesthat at no time was the present Company bound bythe prior contract between the Union and Tadco.As indicated previously, the principal customerof the Company is the Sears store in Stockton. TheCompany installs equipment for Sears pursuant to acontract between Sears and the Company. TheCompany is not engaged in the construction of newbuildings or in placing its sheet metal wares orequipment in new buildings.It islikewise undisputed that at all material timesthe Company has had five employees who wereclassified either asinstallersor helpers. The moreskilledmen who were installers were Roy Shoop-man, Jack Benschoter, and Liebert Gaskill. Thehelpers were James A. Bacon and Richard Gaskill.These men were carried regularly on the payroll oftheCompany, which regularly deducted fromtheir pay such items as social security contribu-,tions,unemployment compensation, income taxwithholding, etc.The Company also paid therequiredworkmen's compensation premiums ontheir behalf.It isundisputed that the installers, whohave the responsibility for the satisfactory per-formance of each job, are paid on a "piece work"or percentage basis of the contract price of eachjob,without regard to the nature of the job orwhether a helper was also required on the job.The helpers are paid at an hourly wage rate. DeVolacts as the foreman of all the jobs. He reviews thenumber of men required for the jobs and assignsthem. The employees start work at the Company'sshop at 8 a.m. and continue until the end of theworkday.In the course of cross-examination, counsel forthe Union educed evidence on two particular pointsin the operating arrangements: (1) each of two in-stallers had a pickup truck which he owned, and heused his own truck on the jobs and his own tools;and (2) if an installer wanted to work later than 5p.m., he was allowed by DeVol to do so.Undisputed Facts: the Initiation and Extent of theUnion's PicketingAs noted previously,the primary issue in this,proceeding is the nature and object of the picket-ing.This is the subject of extensive testimony byThomasA.DeVol, the proprietor of the Com-pany and the principal witness for the GeneralCounsel and by Robert Walden,the Union's busi-ness representative,the principal witness for theUnion.There are supporting witnessesbut DeVoland Walden are the representatives of the parties'Siemons Mailing Service, 122 NLRB 81, CarolinaSupplies and CementCo,122 NLRB 88,New Jersey Poultry,115 NLRB 536 654DECISIONSOF NATIONALLABOR RELATIONS BOARDwho discussed company-union affairs prior to andduring the time of the picketing, and theirtestimony presents a sharp credibility issue.However, the dates, times, places, and theextent of the picketing are not in dispute. Earlyin the proceeding the General Counsel examinedBusiness Agent Walden as an adverse witness.In the course of this testimony, Walden statedthat as the union representative he personallypicketed at a job being performed by the Companycalled the "Semler jobsite" on or about August 8,1967,Walden said that on this occasion and atallother times the picket signs which the Unionused read as follows:UNFAIRTAD'S SERVICEDoes Not Observe Working ConditionsEstablished in This Area ForBuildingConstruction WorkersAFL-CIOSHEET METAL #283Walden also said that his Union picketed thebusiness premisesof the Company from August 14through October 2, using thesame legend on thepicketsign.'Walden obtained the pickets throughthe Building Trades Council and he personally in-structed them to go to the premises of the Com-pany and directed their operation at that place.Walden stated that from time to time he appearedat the picket lineto assistthe pickets in their work.During the time that picketing was conducted atthe Company'spremises,the picketing was con-ducted on a dailybasis,Monday through Fridayfrom 8 a.m. to 4:30 p.m. It is undisputed that forthe first 3 or 4 days the picketsignwas stuck on thefront end of a truck parked approximately 10 feetfrom the driveway entrance to the Company, whilethe pickets sat in the truck. Thereafter, the picket,each morning, wired or nailed the picket sign to autility pole near the entrance to the premises andsat nearby.The Conflicting Oral Testimony of DeVol andBenschoterDeVol testified that early in the month ofMay 1967, Walden came to his shop and askedDeVol when the Company was going to live uptotheunion agreement.DeVol replied thathe didn't have anyagreementwith the Union. Wal-den then took a contract from his pocket and said,"Well, here's one. You cansignitand you willhave." DeVol replied that he was not interestedand that he'd like to talk to his men before hewould make any decision in the matter. DeVolheard no more from Walden until August 8, whenhe received a telephone call from installer Roy(General Counsel'switnesses testified that picketingoccurredbetweenAugust17-October 2 This varianceisnot vital because the picketingShoopman, who was at a private residence which isreferred to as the "Semler job." Shoopman in-formed DeVol that the Union had placed a picketout in front of the jobsite and asked DeVol for in-structions.DeVol told him to stay on the job andthat he would go out to the job and see him. Laterin the day, DeVol went to the Semler job, but thepicket had left the jobsite.DeVol testified that on September 25, about 9a.m., while picketing was being conducted at theCompany's premises, Walden telephoned him andrequested that they meet to sign a contract.Because the premises were being picketed the menagreed that they would meet at a cafe in Stocktoncalled the Revlon Cafe. According to DeVol, whenthe men met around 10 a.m., Walden produced acontract and asked DeVol if he was ready to sign it.De Vol replied that he would not sign any contractwithout knowing what was in it and that he wantedan opportunity to discuss the contract with both hisemployees and his attorney. He asked for a copy ofthe contract.Walden replied that he should get acopy from the Sheet Metal Contractors Associa-tion.DeVol asked if his employees would berequired to join the Union. Walden answered thatafter the contract was signed the employees wouldhave 8 days to make up their minds. With that themen parted and later in the day DeVol obtained acopy of the union contract from the Sheet MetalContractors Association.DeVol testified further that the next meetingbetween the representatives of the Union and theCompany occurred on September 29. On this occa,sionWalden telephoned him and agreed to removetemporarilythepicketfrom the Company'spremises and meet with DeVol at the Company'sshop. Again Walden told DeVol that he had a con-tract for him to sign and handed a contract toDeVol. DeVol asked Walden to leave the contractso his attorney and employees could study it. Wal-den told him that he could sign the copy of the con-tractwhich DeVol had obtained from the SheetMetal Contractors Association. DeVol replied thathe preferred the one presented by Walden and thatWalden left the contract with DeVol and departed.According to DeVol the last meeting of therepresentatives of the parties occurred on October12 which was also the last day of the picketing. Onthis occasion, Walden came to the Company's shopand discussed the contract with DeVol and withone of the employees, installer Jack Benschoter.Walden asked DeVol if he was ready to sign thecontract, and Walden explained that DeVol's em-ployees would have 8 days to join the Union afterthe contracts were signed and that the initiation feefor employees would be reduced to $25 or $50. Ac-cording to both DeVol and Benschoter, DeVol saidlasted more than 30 days and Respondent has stipulated that no petitionwas filed pursuant to Section9(c) of the Act. SHEETMETALWORKERS UNIONLOCAL 283that hedid not like the contract provision whichprovidedfor inspectionof the Company's books.Walden said that this would be done by himself or aCPA to make sure that the union wage scale waspaid.DeVol asked if the Company could pay itsemployees on a piecework basis. Walden said thatthe contract did not provide for such payment butthematter could be discussed with the Union'snegotiatingcommittee. The men then discussed thefact that DeVol was his own shop foreman. Waldensaid that a foreman was required by the contract,but this too, could be taken up in conference withthe negotiating committee.In this conversation, ac-cording to Benschoter, Walden said that maternitybenefits under the health and welfare plan of theUnion would begin immediately upon the signingof the union contract. Benschoter informed himthat he and the other employees were not interestedin the Union and that if DeVol shouldsignthe con-tract he, Benschoter, would quit and find someplace else.Installer Jack Benschoter had prior dealings withWalden.In his testimony Benschoter said that hehad previously met Walden in late July at Helen'sCoffeeShop in thecity of Lodi, California. WhileBenschoter was having some lunch,Walden andanother union representative approached him andasked Benschoter if he was ready to join theUnion.AccordingtoBenschoter,he repliedin the negative and then Walden told him thathe ought to join and said that he was going togive him "some free publicity." On or about August8-15, Benschoter and Walden again encounteredeach other at a coffeeshop in the building whichcontains the union office.On this occasion,Waldentold Benschoter that the health and welfare benefitsof the Union were good and he showed Benschotera paycheck for a little over $200 and said that thiswouldbeanaverageweeklypaycheck ifBenschoter became a union member.Benschoterhad in his possession a current paystub whichshowed that he had been paid $416 for the periodby DeVol. He showed this to Walden. BenschotertoldWalden that he didn't think DeVol wouldeversigna contract with the Union. Waldensaid that he could get Benschoter a job with PeterPalm or Grogin Plumbing Company, both of whomhad contracts with the Union. Walden had with himat the time a picket sign which he showed toBenschoter saying that he had used it on the Semlerjob and that he was going to give the Company the"free advertising" he had mentioned previously.The Union-Sears ConversationsVirgil Komarek, the operating superintendent ofthe Sears Stockton store, testified that he had a talkwithWalden and another union representativearound August 14. On this occasion, the unionrepresentatives came to his office and introducedthemselves to him. Walden asked if his company655had Tad's Service doing installation work for thestore.Komarek replied in the affirmative. Theunion representatives then informed him thatthe employees of Tad's Service were not mem-bers of the Union. Komarek said he did not knowwhether the men were members of the Unionor not. He pointed out to the union representativesthat the contracts which his company has withother companies do not require that the work bedone by either union or nonunion labor; that hiscompany was interested in obtaining satisfactorywork for its customers without regard to union af-filiation.On direct examination, Komarek testifiedthat he asked the union representatives if theywould like to have the company's employees jointhe Union and that the union representatives an-swered in the affirmative.On cross-examination, Komarek was shown anout-of-court statement he had made to an agent ofthe General Counsel, and Komarek admitted hehad not told the Field Examiner about this state-ment of the union representatives.On redirect examination, Komarek said that hewas not sure whether he asked the question whichbrought up the subject, or whether the unionrepresentatives volunteered the statement, but theydid saythey would like the company's employees tojoin the Union.One or two weeks later, Walden again visitedKomarek and told him that he was getting pressurefrom his people because the employees of the com-pany did not belong to the Union. On this occasion,Walden showed Komarek a handbill which theUnion had printed. Komarek testified that the samehandbill was distributed in front of his store on Oc-tober 14. It read as follows:To Whom It May ConcernINFORMATIONAL PURPOSES ONLYTo informthe generalpublic thatthe Searsand Roebuck Co., Stockton, Calif.is hiring theTad's Service Co. located in Stockton, Calif.,to install heating and air-conditioning units andother sheet metalwork. Tad's Service Co. isnot signatoryto a labor-management agree-ment with Sheet MetalWorkersInternationalAssociationLocal Union No. 283, Stockton,Calif.The Union's defense; the testimonyof BusinessRepresentative WaldenRobertWalden, the business representative ofthe Union, after examination by the General Coun-sel as an adverse witness in the first instance, waslater called as a witness for the Union. Waldenstated that he was the only business representativefor the Union and its sole executive officer operat-ing under the direction of the Union's executiveboard.He wasthe officer of the Union who talked 656DECISIONSOF NATIONALLABOR RELATIONS BOARDwith prospective members and with the employerswho engaged in the sheet metal industry within thejurisdiction of the Union.In the course of his firstexamination,Walden admitted the facts of thepicketing which had occurred at the Semler re-sidence and at the premises of the Company. WhenWalden was asked if he was given instructions byanyone to go to the address of the Semler residenceand do the picketing,he replied that he was not in-structed by the executive board to picket at anyparticular place,but that he was instructed topicket the Company.When he was asked when hewas instructed to do that,he replied,"Ihave noidea."Walden said that he obtained the men toperform the picketing from the Building TradesDistrict Council and he instructed them to picketwith the sign which has been described.In the course of his examinationby Unioncounsel and in connection with the Union's claimthat it was picketing to maintain area standardsand conditions of employment,Walden gave thefollowing surprising testimony:Q.Were youaware at that time as to theterms and conditions under which persons per-formed services for Mr.DeVol?A. At that time?Q. Yes, sir.A) No.Q. Did you know whether or not theyworked for wages or on a piecework rate basis?And this is prior to August8, 1967.A. No.0. Youdid not know that?A. No.Q. Do you now know?A. By statements thattheymade to meduring the discussions that have been held.0. All right. And those discussions wereheld between August 8 and October-MR. TEAGLE:Iobject,Mr. Examiner.MR. WEINBERG:Iwill withdraw the question.Walden said that he had a conversation withDeVol at the shop of the Company sometime priorto June1967. Atthis conversationonly DeVol andWalden were present.Walden's version of this con-versationwas that he went to the shop to see"about the possibility he [DeVol] was still under anagreement with us."Then he said that he didn't re-call any of the actual conversation which occurred,but that he didnotask De Vol to sign a copy of theunion's contract.When asked if he had a copy ofthe contract with him on that occasion,he replied,"I always have a copy of the contract with me."Walden testified that De Vol took the position thatthe Tadco-Unioncontracthad nothing to do withhis present proprietorship.LaterWalden checkedthis with the Union's lawyer and was informed thatDcVol's position was legally correct.Walden also testified that he met with DeVol atthe RevlonCafe,and that in the conversation thatoccurred at that placeDeVolasked him for a copyof the contract and he told DeVol that he "couldn'tgive him a copy of the contract."However, he letDeVol see a copy of the contract and DeVol ex-amined it.Then he told DeVol that he wasn't goingto give him a copy of the contract, that if DeVolwanted a copy "to study or anything like that,"DeVolcould go out to theContractors Associa-tion and get one from them.Walden testified that he had a conversation withKomarek of Sears, Roebuck & Company. At thatpoint Walden was asked,"Did you say anything toMr. Komarek about wanting Mr. DeVol in theUnion?"Walden answered, "I say no." Waldentestified that the picketing was ended on approxi-matelyOctober 3, 1967.When Walden was asked why he picketed at theSemler residence he replied, "To advertise to thepublic that they were not paying the wages, hoursand working conditions of the Sheet Metal Wor-kers."He also testified that he hadnevermade ademand upon DeVol to sign a copy of the Union'sthen current collective-bargaining contract andwould not permitDeVol to sign such a contract. Onthis point on examination by union counsel, thetranscript of testimony reads as follows:Q. And,Sir,what was your purpose inpickting that job site?A. To advertise to the public that they werenot paying the wages,hours and working con-ditions of the Sheet Metal Workers.Q. Had you at any time before that made ademand upon Mr. DeVol to sign a copy ofyour then-current collective bargaining agree-ment?A. I did not ask him to sign an agreement.Q. And why, Sir, did you not ask him to signa collective bargaining agreement before youbegan to picket?A. Because of the difficulties that had beenhad in the past.Q.What difficulties?A. The contracts that we had with him.Q.With Mr. DeVol the person?A. Yes.MR. TEAGLE:Iobject,Mr. Examiner. It hasnothing to do this this case ...TRIAL EXAMINER:I'll let it stand the way it isand take it the way it isWalden testified further that the last meetingbetween the parties occurred on October 12 at theshop,and on this occasion Benschoter was withDeVol and Walden. On this occasion DeVol askedabout the provision in the contract which permittedthe Union to inspect the Company's books.He toldWalden that the Company would have to permitthe inspection so that the Union would be sure thatDeVolwas paying the union wage scale.They alsodiscussed the fact that the union contract re-quired that a foreman be on the job. Walden SHEET METALWORKERS UNIONLOCAL 283657told them that if DeVolsigneda contract with theUnion he would have to live up to the bargainingagreement and have a foreman.Walden alsotestified that on this occasion he told DeVol that ifanything was done about the contracthe wouldhave to talk to the negotiating committee. At theconclusion of this meeting he left a copy of the con-tract with DeVol.At the close of the examination of Walden bycounsel for the Union and the General Counsel, theTrial Examiner engaged in the following colloquywith Walden:TRIAL EXAMINER:You are excused-just onemore question.Now I know what it was thatwas bothering me before.It comes back to me.Now, all during this time, as I understandyour testimony, Mr. Walden, that you talked toMr. DeVol,and all during this timeyou wouldnot let Mr. DeVolsigna contract with yourUnion because of his past conduct when hehad a contract with your Union;is that right?THE WITNESS:Right.TRIAL EXAMINER: I gathered from somethingyou said that you were dissatisfied with Mr.DeVol's conduct in regard to Tadco so thatnow, while you were discussing contract withhim, you were of the frame of mind that youwould not let him enter into a contract?THE WITNESS:Myself, no.TRIAL EXAMINER:Yes. Did your ExecutiveBoard take any action in that regardprior tothe time you talked to Mr. DeVol at Tad's Ser-vice? Do you get what I mean? Were they sodissatisfied with his conduct prior to this thatthey had told you, "Don't signa contract withDeVol"?THE WITNESS:Right. Yes.After some recross-examination by the GeneralCounsel in regard to the minutes of the executiveboard meeting,The following colloquy occurred:TRIALEXAMINER:Well, I don't know if I'mgoing to delay this any further for any recordseither.Now, youwere at a meeting wherethese minutes were actually taken?THE WITNESS: I was.TRIAL EXAMINER:Can you tell us what wasthe nature of the complaint on Mr.DeVol?THE WITNESS: The nature of the complaint?TRIALEXAMINER:Yes.Whywas the Execu-tiveBoard angry? Had he done somethingspecific?THE WITNESS:He had been on negotiationswith the Association.He had been chairman ofnegotiations in thepast years, and some of thethings that he had negotiated or tried in negotia-tions and actions and the way he was operatingand wanted to operate,italwaysspoke for itselfas to what he would do,his actions.TRIAL EXAMINER:All right.Iwill leave theanswer.Anybodywant to cross-examine or ex-amine this witness any further?At the conclusion of all the evidence, counsel forthe partiesstipulated that "if called as a rebuttalwitness,Thomas A. DeVol would testify that hewas on the Contractors AssociationNegotiatingCommittee in the year1955,and would deny theother testimony by Mr. Walden regarding his con-duct and animosity and so forth at that time."The General Counsel devoted considerable timeto examiningWalden onhis claimthat the picket-ing was for the purpose of maintaining area stand-ards and conditions of work. Walden admittedthat he did not know the wages or terms and condi-tions of employment at the Companyuntilhereceived his first knowledge on or around October12, that some of the employees were paid on apiece rate basis. He admitted that he never knewwhat the amount of this payment was or the hourlyrate at which the helpers were paid; and he ad-mitted that he had no knowledge of the other termsand conditions of employment. The current con-tract of the Union for the period July 1, 1967, toJune 30, 1969, and entitled Standard Form ofUnion Agreement was admitted in evidence (G.C.Exh. 7b) and the General Counsel examined Wal-den about the contract. Walden admittedsubstan-tially that the conditions of work and the rates ofwages which the Union sought to maintain by itspicketing were set out specifically in the contract.The General Counsel cross-examined Walden atgreat length to demonstrate that in fact the Unionsought to require DeVol and his employees to liveup to the terms of the contract, although the em-ployees had not designated the Union as theirrepresentative nor had the Company entered intocontractual relations with the Union. Among theprovisions of the Standard Form of Union Contractisa union-shop provision which would require theCompany's employees to accept the Union as theircollective-bargaining representative and require theCompany and the employees to accept many otherspecific provisions such as. a particularminimumwage scale; permissive inspection of the Company'sbooks to insure compliance withcertain minimumwage scales set up by the Union; particular welfareplan payments and pension plan payments; vacationplan payments and restrictions on employees' accu-mulation of vacation time and vacation allowance.The contract has a requirement that the employermust allow vacation time off, and that work timelost in strikeswould not be counted as vacationtime.The contract also lists seven named holidays;rates of pay for foremen and a requirement thateach shop have one foreman; particular rates oftravel pay, showup pay, and subsistence pay; and aunion labelclause;etc.After the General Counselhad examined Walden on the contract paragraphby paragraph, the Trial Examiner restricted furthercross-examinationon the ground that it was becom-ing cumulative.On redirectexamination,counsel for the Unionbrought out the fact that Benschoter had at one354-126 O-LT - 73 - pt. 1 - 43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDtime partially filled out an application for member-ship form in the Union.In his cross-examinationprior to that time, Benschoter had testified that henevermade application for membership. Ben-schoter was recalled by the General Counsel andhe stated that at the time he signed the applica-tion he was working as a sales engineer for anemployer named George Schooler, and thatone of the sales engineers working with himrecommended that he become a member of theUnion and he spoke to Walden at his office.On that occasion, Walden told him that he couldnot become a member of the Union becausehe was not working at the trade, but that hepossibly could become an associate member andthat is why Benschoter made the application.The aboverecital of the evidence is not an ex-haustive and complete recitation,but a summary ofthe highlights of testimony upon which each partyrelies.Some testimony and some documentaryevidence has not been mentioned in the summarybut that does not mean that the Trial Examiner hasnot carefully considered such items of testimony ordocuments. Brevity requires that some limits beplaced on the length of this decision.Concluding FindingsCounsel for the Union contends that the instal-lers and helpers of the Company do not constitute aunit appropriate for collective bargaining becausethe installers are independent contractors. He reliesmainly on two points in the employment arrange-ments to support this contention:(1) that two in-stallers use their own trucks on the jobs; and (2)though time for work established for the jobs by theCompany is 8 a.m.-5 p.m., the installers may worklater than 5 p.m. if they so desire.Icannot agree that these two minor features,which appear to be the only variances from thetraditionaland conventional employer-employeeconditions, render the installers independent con-tractors.The transcript establishes beyond doubtthat at all times the installers and helpers were car-ried as employees on the Company's payroll andthat the Company regularly made proper deduc-tions for social security contributions, income taxwithholding,unemployment compensation con-tributions,and the company-paid premiums forWorkmen's Compensation for them.The Board with court approval has held for manyyears that in determining whether a person is anemployee or an independent contractor that theproper test to be used is the Board's "right to con-trol" test.Where the person for whom the servicesare to be performed retains the right to control themanner and meansby which theresult isto be ac-complished, the relationship is one of employment;4TradeWindsTransportationCompanyLtd,168 NLRB 860,DeatonTruckLines, Inc, 143NLRB1372, enfd 337 F 2d 697 (C A5), Butchers'while, on the other hand, where control is reservedonly as to the result sought, the relationship is thatof an independent contractor. Here, all work wasperformed in the manner specified by DeVol, wassupervised by DeVol as foreman, and the men werepaid by DeVol either on a piece rate or hourly rate.Therefore, I find that the installers and helperswere employees of the Company and constituted anappropriate unit for bargaining.As mentioned previously, the principalissue inthis proceeding must turn on the resolution of thecredibility question between witnesses DeVol andBenschoter on the one side and Business Represen-tative Robert Walden of the Union on the other.DeVol was a satisfactory witness. He testified ina businesslike, forthright fasion and appeared to besincerely trying to answer all questions candidlyand fairly. On some minor points his memory wasvague, but in the main his testimony was persua-sive, inherently plausible, and consistent with allthe undisputed facts in the case. I credit DeVol'sentire testimony.Benschoter is a young man in his early 20's whotestified that he is a sheet metal worker by tradebut a student for the law in his spare time. He, too,seemed to be a fair and candid witness and I credithis testimony.The testimony of DeVol and Benschoter is simpleand direct; the purport of their testimony is thatfrom a time shortly prior to the beginning of thepicketing until after its cessation the Union soughtto extract from DeVol a contract with the Union,and sought to impose the Union on the employeesof the Company as the employees' exclusive bar-gaining representative. Those facts which are un-disputed in the case such as the union pamphlet dis-tributed at the Sears store are consistent with thistestimony and support it.On the other hand, Robert Walden, businessagent of the Union, was a witness who appeared tobe ill at ease and who at times became most eva-sive.The main thrust of Walden's testimony wasthat although the Union went to considerabletrouble to picket the premises of the Company andone of its jobsites, it would not at any time enterinto contractual relations with DeVol and did notseek to enroll Benschoter and the other employeesinitsmembership.WhenWalden gave thistestimony, he appeared to be most uneasy and wasnot persuasive. I am constrained to reject Walden'stestimony or two principal grounds; (1) his de-meanor and bearing was not that of a candid,truthfulwitness; and (2) his testimony containsseveral inconsistencies which in the light of all theevidence renders his testimony inherently implausi-ble.While there are several sharp conflicts oftestimony between DeVol and Walden, there areUnionLocal No 120 (Moriz Portuguese Sausage Factory),160 NLRB1465, enfd. 67 LRRM 2768 (C A 9) SHEETMETALWORKERS UNIONLOCAL 283659certain undisputed facts which cannot be recon-ciled with Walden's testimony. The first of these tobe considered is the fact that there is no doubtas to the purpose of the first meeting betweenDeVol and Walden. As to that meeting, Waldentestified that he went to DeVol's place of businesswith the purpose of seeing if DeVol was going"to live up to" the union contract which DeVol'sformer corporation had with the Union.It is un-disputedthat DeVol told Walden that the Companywas not bound by the old contract and that DeVoldid not intend to adopt it or enter into a new con-tractwith the Union. According to Walden, hechecked the legality of DeVol's position with unioncounsel and was told that the old contract ran tothe corporation which DeVol had sold, and hadnothing to do with the present Company. Thus, theundisputed fact is that at the inception of this con-troversy the Union sought to require or enter intocontractual relations with DeVol.At a point midway in the controversy, Waldenand a representative of the District Council talkedto Komarek, the superintendent of the Sears storeat Stockton. According to Komarek, who testifiedin a fair and most disinterested manner, Waldentold him that the men who were doing the installa-tion work for the Company were not members ofthe Union and in the course of the conversationWalden told Komarek that the Union wanted theCompany's employees to be members of the Union.At a second meeting with Komarek a week or twolater,Walden showed Koarek a handbill whichthe Unionwas passingout.The gist of the unioncomplaintwith the Company is stated in thehandbill as, "Tad's Service Co, is not signatoryto a labor-management agreement with Sheet MetalWorkers International Association Local Union No.283, Stockton, California." In the course of histestimony,Komarek stated that the same handbillwas passed out in front of the Sears store atStockton on October 14, a date after the picketinghad been stopped at the Company'spremises. Fromthisdocumentary proof and undisputed facts itwould appear that the Union's complaint with theCompany from first to last was that the Companywas "not signatory to a labor-management agree-ment with Sheet Metal Workers, InternationalAssociation Local No. 283."Walden testified that the Union's purpose in thepicketingwas not to obtain a contract or torepresent the employees of the Company, but tomaintain area standards of wages and working con-ditions.This is a contention which has been ad-vanced previously in cases similar to this one, andpresents to the Board the question of whether thepicketing is genuine"area standards"picketing oris a pretext used by the Union to cloak or concealitsconductwhich is violative of Section8(b)(7)(C).At the outset, this testimony of Walden wasrendered highly suspect by Walden himself when hetestified that at the time picketing beganhe did notknow the wages and working conditionsunder whichthe Company's employees worked and were paid.Furthermore, at no time in the course of the con-troversy did Walden ask DeVol to furnish him withthe wage rates or any information as to the termsand conditions under which the Company's em-ployees worked. This testimony of Walden becamefurther suspect when he testified that despite thepicketing, the Union would not enter into a con-tract with DeVol because of DeVol's prior conducttoward the Union.When the Trial ExamineraskedWalden what the conduct of DeVol waswhich had caused the Union to take such anunusualattitude toward DeVol, Walden testifiedthatwhen DeVol was a member of the negotiatingcommittee for the Sheet Metal Workers Associa-tion he had sought to negotiate some terms of thecontract of which the Union did not approve. Nospecifics of this conduct were furnished by the wit-ness,and counselfor the parties stipulated thatDeVol was a member ofthe negotiatingcommitteeof the association on one occasion, which had oc-curredmany yearsprior to the inception of thepresentcontroversy.Walden also testified that the Union did not seekto represent the employees of the Company, butthat was immediately called into question by thetestimony of Benschoter, who testified that onseveraloccasions he was the object of Walden's at-tempt to recruit him. It is undisputed on this pointthatWaldenatalltimessought to recruitBenschoterinto the Union and the employee stead-fastly refused.While there may be differences inthe testimony of Walden and Benschoter as to ex-actly what was said between these two on certainoccasions,there is no doubt about Walden's pur-pose in talking to Benschoter-alwaysWaldensought to enlist Benschoter in the Union.When one considers all the evidencein this case,the documentary evidence, the undisputed facts,and the credited testimony of DeVol, Benschoter,and Komarek, the trier of the factmustconcludethat Walden's devotion to his Employer, the Union,has lead him into false testimony, and that theUnion's claimed "area standards" picketing is apretext and a sham. Upon a consideration of all theevidence, I find that on or about August 8, 1967,theUnion caused a jobsite of the Company tobe picketed and beginning on or about August 17,1967, and continuing until on or about October13, 1967, caused thebusinesspremises of theCompany to be picketed, both located at Stockton,California,with an object to force or requiretheCompany to recognize and bargain withtheUnion as the collective-bargaining repre-sentativeof the employees of the Company andto force and require employees of the Com-pany to accept or select the Union as their collec-tive-bargainingrepresentativewithout a petition 660DECISIONSOF NATIONALLABOR RELATIONS BOARDhaving beenfiled underSection9(c) of the Act foran election among the said employees,in violationof Sections8(b)(7)(C)and 2(6) and(7) of theAct.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with Com-pany's operations described in section I, above,ave a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burden-ing and obstructing comerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section8(b)(7)(C)of the Act, it is recommended that itcease and desist therefrom and take certain affir-mative action designed to remedy the unfair laborpractices and to effectuate the purposesof the ActConclusions of Law1.Thomas A) DeVol, d/b/a Tad's Service, is anemployer within the meaning of Section 2(2) of theAct, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and the Respon-dent is a labor organization within the meaning ofSection 2(5) of the Act.2.By picketing a jobsite and the businesspremises of Tad's Service in Stockton, California,with an object of forcing or requiring the Companyto recognize or bargain collectively with Respon-dent as the representative of its employees, andwith an object of forcing or requiring the Com-pany's employees to accept or select the Respon-dent as their collective-bargainingrepresentative,although the latter has not been certified as therepresentative of said employees and did not file apetition under Section 9(c) of the Act within 30days from the commencement of said picketing, theRespondent has engaged in unfair labor practiceswithinthe meaningof Section 8(b)(7)(C) of theAct.3.The aforesaid unfair labor practices affectcommerce within themeaningof Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuantto Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Respon-dent, Sheet Metal Workers Union Local 283, SheetMetalWorkersInternationalAssociation,AFL-CIO, its officers,agents,and representatives,shall:1.Cease anddesistfrom picketing or causing tobe picketed, or threatening to picket or cause to bepicketed, Tad's Service, where an object thereof isto force or require said Company to recognize orbargain with the Respondent, or any other labor or-ganization,as the bargaining agent of its employees,or forcing or requiring the employees of said Com-pany to accept or select the Respondent, or anyother labor organization, as their collective-bar-gaining representative, in circumstances violative ofSection 8(b)(7)(C) of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices,meetinghalls, andallother places where notices to members arecustomarily posted, copies of the attached noticemarked "Appendix."" Copies of said notice, to befurnished by the Regional Director for Region 20,shall,after being duly signed by Respondent'srepresentative, shall be posted by said Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by the' Respondentto insure that said notices are not altered, defaced,or covered by any other material.(b) Furnish to the Regional Director for Region20, signed copies of said notice for posting by Tad'sService, if willing, in places where notices to em-ployees are customarily posted. Copies of saidnotice to be furnished by theRegionalDirector,shall,after being signed by the Respondent, beforthwith returned to the Regional Director fordisposition by him.(c)Notify the Regional Director for Region 20,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.7CentraliaBuilding andConstruction Trades Council vN.L.R B ,363F 2d 699 (C A D C),StateMart Inc,166 NLRB 818,N L R B v. Local182, Teamsters,314 F 2d 53 (C A 2)' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TOALLMEMBERSOF SHEET METALWORKERSUNION LOCAL 283, SHEET METALWORKERSINTERNATIONALASSOCIATION,AFL-CIOPursuant to the Recommended Order of aTrialExaminer of the National Labor relations SHEETMETALWORKERS UNIONLOCAL 283Board and in order to effectuate the policies of theNational Labor Relations Act, as amended, wehereby notify you that:WE WILL NOT picket,or cause to be pick-eted,or threaten to picket,Thomas A.DeVol,d/b/a Tad'sService,where an objectthereof is forcing or requiring said Employer torecognize or bargain with us or any other labororganization as the bargaining representativeof its employees,or forcing or requiring theemployees of the said Employer to accept orselect us or any other labor organization astheircollective-bargaining representative, incircumstances violative of Section 8(b)(7)(C)of the Act.SHEET METAL WORKERSUNIONLOCAL 283,SHEET METAL WORKERS661INTERNATIONALASSOCIATION,AFL-CIO(LaborOrganization)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisNotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 13050 FederalBuilding,450 Golden GateAvenue, Box 36047, San Francisco, California94102, Telephone 556-0335.